Affirmed and Memorandum Opinion filed March 8, 2012.




                                        In The

                          Fourteenth Court of Appeals
                               ___________________

                                NO. 14-11-00102-CV
                               ___________________

                    CHARLES ANTHONY ALLEN, Appellant

                                          V.

    GEORGE STEPHENSON, KIRT STIEFER, AUSTIN ETHEREDGE,
      CASEY PARROTT, ANTHONY MYLES, COREA MOSLEY,
        JOSEPH WEAVER, JANE DOE, CHERYL LARSON,
                AND LISA MANTLE, Appellees


                      On Appeal from the 12th District Court
                             Grimes County, Texas
                          Trial Court Cause No. 31730


                      MEMORANDUM                  OPINION

      Appellant Charles Anthony Allen appeals the dismissal of his suit under Chapter 14
of the Texas Civil Practice and Remedies Code. See Tex. Civ. Prac. & Rem. Code §§
14.001-.014. We affirm.
       Allen, an inmate confined at the Texas Department of Criminal Justice (TDCJ),
filed suit pro se and in forma pauperis, complaining his due process rights were violated
during disciplinary hearings that resulted in him receiving two disciplinary cases for
threatening an officer and another inmate.         Allen requested injunctive relief and
compensatory and punitive damages.         Appellees answered Allen's petition and then
moved to dismiss for failure to comply with Chapter 14 of the Texas Civil Practice and
Remedies Code. The trial court dismissed Allen's suit without prejudice and Allen
brought this appeal.

       Chapter 14 of the Texas Civil Practice and Remedies Code governs inmate
litigation. See Tex. Civ. Prac. & Rem. Code §§ 14.001—.014. We review a trial court's
Chapter 14 dismissal of an inmate's claims under an abuse of discretion standard. Retzlaff
v. Tex. Dep’t of Crim. Justice, 94 S.W.3d 650, 654 (Tex. App.—Houston [14th Dist.] 2002,
pet. denied). A trial court has broad discretion to dismiss an inmate's suit if it finds that
the claim asserted is frivolous or malicious. Martinez v. Thaler, 931 S.W.2d 45, 46 (Tex.
App.—Houston [14th Dist.] 1996, writ denied). A trial court abuses this broad discretion
if it acts arbitrarily, capriciously, or without reference to any guiding rules or principles.
Id.

       Chapter 14 imposes several procedural requirements before an inmate may bring a
lawsuit without paying filing fees. See Tex. Civ. Prac. & Rem. Code §§ 14.002(a),
14.004, 14.005. A failure to fulfill these procedural requirements will result in dismissal
of the inmate's suit. See Lilly v. Northrep, 100 S.W.3d 335, 336 (Tex. App.—San
Antonio, 2002 pet. denied).

       One such procedural requirement is that the inmate must properly exhaust his
administrative remedies by completing the internal TDCJ grievance process before filing a
lawsuit. Tex. Civ. Prac. & Rem. Code § 14.005; Leachman v. Dretke, 261 S.W.3d 297,
304 (Tex. App.—Fort Worth 2008, no pet.). The trial court must dismiss the suit if the
inmate's claim is subject to the grievance system and “the inmate fails to file the claim
                                              2
before the 31st day after the date the inmate receives the written decision from the
grievance system.” Tex. Civ. Prac. & Rem.Code § 14.005(b). An inmate is required to
exhaust his remedies through the grievance process before seeking judicial review. See
Tex. Civ. Prac. & Rem. Code § 14.005(a); Tex. Gov’t Code Ann. § 501.008(d) (providing
that an inmate may not file a claim in state court until the inmate has received a written
decision issued by the highest authority provided for in the grievance system, or the 180th
day after the grievance is filed if no decision is received). A claim has no arguable basis in
law if the inmate has failed to exhaust his administrative remedies. Retzlaff, 94 S.W.3d at
653.

       Section 14.005 provides that an inmate who files suit on a claim subject to the
grievance system must file an affidavit or unsworn declaration stating the date that the
grievance was filed and the date the written decision was received by the inmate. Tex.
Civ. Prac. & Rem.Code § 14.005(a). In addition, the inmate must provide a copy of the
written grievance decision. Id. These requirements are necessary to establish that the
inmate has exhausted his administrative remedies and filed his claim within the requisite
time period. See Garrett v. Borden, 283 S.W.3d 852, 853 (Tex. 2009). If an inmate does
not strictly comply with subsection 14.005(a), a trial court does not abuse its discretion in
dismissing the claim. See Hamilton v. Williams, 298 S.W.3d 334, 340 (Tex. App.—Fort
Worth 2009, pet. denied) (holding appellate court may affirm dismissal for failure to
exhaust administrative remedies).

       In this case, the record reflects Allen filed a Step 1 grievance on October 27, 2009,
and a decision is dated November 16, 2009. Allen filed a Step 2 grievance on December
1, 2009. The decision is dated December 29, 2009. The record does not contain an
affidavit filed by Allen stating the date he received the decision on his grievance. Allen
filed suit on May 12, 2010. Because the record does not reflect suit was filed before the
31st day after the date Allen received the written decision from the grievance system, it



                                              3
will not support a finding that the trial court abused its discretion in dismissing Allen's suit.
See Tex. Civ. Prac. & Rem. Code § 14.005(b).

       Accordingly, Allen's issues are overruled and the judgment of the trial court is
affirmed.

                                        PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.




                                               4